Citation Nr: 1103796	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  08-05 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The Veteran had active military service from September 1978 to 
September 1998.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, 
which denied claims for service connection for a neck condition, 
and low back strain.

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  

In February 2008, the Veteran indicated on his appeal form (VA 
Form 9) that he desired a hearing before a Traveling Veterans Law 
Judge.  However, in a statement received by the RO in June 2010, 
the Veteran stated that he wished to withdraw his request for a 
hearing.  See 38 C.F.R. § 20.702(e) (2010).  Accordingly, the 
Board will proceed without further delay.  


FINDING OF FACT

A cervical spine disability, and a lumbar spine disability, were 
not caused or aggravated by the Veteran's service, or by a 
service-connected disability.


CONCLUSION OF LAW

A cervical spine disability, and a lumbar spine disability, were 
not incurred in or aggravated by service, or by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 
(2010); Allen v. Brown, 7 Vet. App. 439 (1995).    




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran contends that he has a cervical spine disability, and 
a lumbar spine disability, as the result of his service.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due to 
disease or injury which was incurred in or aggravated by service.  
38 C.F.R. § 3.303(d).  Service connection may also be granted for 
arthritis, when it is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Congenital or developmental defects are not diseases or injuries 
within the meaning of applicable legislation.  38 C.F.R. §§ 
3.303(c), 4.9 (2010).  However, service connection may be granted 
for diseases, but not defects, of congenital, developmental or 
familial origin if the condition was incurred in or aggravated 
during service.  A defect is a structural or inherent abnormality 
or condition, which is more or less stationary in nature.  A 
disease may be defined as any deviation from or interruption of 
the normal structure or function of any part, organ, or system of 
the body that is manifested by a characteristic set of symptoms 
and signs and whose etiology, pathology, and prognosis may be 
known or unknown.  See VAOPGCPREC 82-90, 56 Fed. Reg. 45711 
(1990).  Service connection may also be granted for a disability 
that resulted from a defect which was subject to a superimposed 
disease or injury during service.  Id.  

The Veteran's service treatment reports show that between May and 
August of 1987, he was treated for a right ankle sprain, later 
characterized as an Achilles tendon rupture, after playing 
basketball.  It was repaired surgically.  Service examination 
reports, dated in 1978, 1984, 1987, and 1992, all show that his 
spine was clinically evaluated as normal.  A separation 
examination report is not of record.    

Reports from the Wright-Patterson Air Force Base, dated September 
30, 1998 (i.e., on the Veteran's last day of active duty), show 
that the Veteran was treated for "lumbar sprain (low back 
pain)."  An associated X-ray report for the sacroiliac joints 
was normal.  An X-ray report for the lumbar spine notes well-
maintained vertebral body heights and disc spaces, with a small 
calcification on the L3-4 disc space, that "conceivably could be 
related to a urinary tract calcification."  The report notes 
"unexplained L5-S1 pains," and SI (sacroiliac) pains.   

The post-service medical evidence consists of VA and non-VA 
reports, dated between 2000 and 2009.  

A VA general medical examination report, dated in February 2000, 
shows that the Veteran reported a more than ten-year history of 
pain "from his neck to his hips."  The relevant diagnoses were 
mild degenerative disk disease of the cervical spine with normal 
examination and intermittent problems, and mechanical low back 
strain with thoracolumbar and transitional vertebrae on X-ray and 
minimal physical findings.  An associated X-ray report for the 
cervical spine notes a slight disc herniation at C4-C5.  An 
associated X-ray report for the thoracic spine was unremarkable.  
An associated X-ray report for the lumbar spine notes a 
transitional vertebral anatomy to both the thoracolumbar and 
lumbosacral junctures with associated mild straightening of the 
normal lumbar lordosis.  

The next relevant medical evidence is dated about seven years 
later.  Specifically, a QTC examination report, dated in January 
2007, shows that the Veteran reported a 12-year history of 
intermittent back strain, with stiffness and weakness, and 
constant pain.  The relevant diagnoses note intermittent low back 
strain, and that there was no diagnosis for a condition of the 
"upper, lower and middle back condition secondary to stomach," 
or his neck, "because there is no pathology to render a 
diagnosis."  Associated X-ray reports for the cervical spine, 
thoracic spine, and the lumbar spine, were all negative.  

The only other relevant medical evidence is dated over two years 
later.  Specifically, a QTC examination report, dated in 
September 2009, shows that the Veteran reported a 19-year history 
of low back strain, with stiffness, spasms, and a limitation of 
motion, which he attributed to an alteration of his gait caused 
by an Achilles tendon injury incurred during service.  He denied 
a history of hospitalization or surgery related to his back pain.  
An associated X-ray report for the lumbosacral spine contains an 
impression of "normal appearing lumbar spine."  The diagnosis 
was lumbar strain.  The examiner stated:

The current diagnosis is indirectly related 
to his previous diagnosis of low [back] 
sprain in that there is a common 
denominator in a transitional vertebrae.  
Those with transitional vertebrae have a 
higher incidence of low back pain (Strain 
or sprain) than the general population.  So 
while there is no evidence that the two are 
directly related, he does have an anatomic 
condition (which predated his military 
career) that predisposes to low back pain.  
The explanation in the disparity between 
the two radiology reading[s] in 
interpretative disagreement.  However, 
transitional vertebrae are congenital and 
do not come and go, so if present in one X-
ray, it was more likely than not present on 
all X-rays.  

In response to the question, "In your opinion, is the claimant's 
low back condition related to complaints of back pain during 
military service?" the examiner stated, "Less likely than not.  
He only had one entry in his military medical record referencing 
low back pain in September of 1998 with clinically insignificant 
X-rays for his back.  This was the same day as his separation 
from the military."  

The Board finds that the claims must be denied.  With regard to 
the claim for a cervical spine disability, the evidence does not 
show that the Veteran has a cervical spine disability.  Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that under 38 
U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of a 
presently existing disability resulting from service in order to 
merit an award of compensation).  In this regard, a February 2000 
report contains a diagnosis of "mild degenerative disk disease 
of the cervical spine," and an associated X-ray report for the 
cervical spine noted a slight disc herniation at C4-C5.  However, 
this report is over ten years old, and a cervical spine 
disability was not found in two subsequent examination reports, 
i.e., the QTC examination reports, dated in 2007 and 2009.  These 
examination reports show that a cervical spine disability was not 
diagnosed, and the 2007 report included an associated X-ray 
report for the cervical spine that was negative, with a notation 
that there was "good alignment throughout with disc spaces 
preserved and vertebral body height maintained."  As these 
reports are far more contemporaneous than the 2000 report, they 
are considered more probative of the Veteran's current condition.  

The Board further points out that the claim must be denied even 
assuming arguendo that the existence of a cervical spine 
disability has been established.  See generally McLain v. 
Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement 
that a claimant have a current disability before service 
connection may be awarded for that disability is also satisfied 
when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of that 
claim, even if no disability is present at the time of the 
claim's adjudication).  The Veteran is not shown to have been 
treated for a cervical spine symptoms during service, nor was he 
ever diagnosed with a cervical spine disability during service.  
The earliest medical evidence of a cervical spine disability is 
found in the February 2000 VA examination report.  This evidence 
comes about one year and four months after separation from 
service.  This period without treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
against the claim.  See Maxson v. Gober, 230 F.3d 1330, (Fed. 
Cir. 2000).  Furthermore, there is no competent evidence of 
record to show that a cervical spine disability is related to his 
service.  

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against the claim, and that the claim must be 
denied.  

With regard to the claim for a lumbar spine disability, to the 
extent that the Veteran is shown to have a transitional 
vertebrae, the September 2009 QTC examiner stated that this was a 
congenital condition (there is no contrary opinion of record).  
Therefore, compensation may not be granted for this condition.  
VAOPGCPREC 82-90.  In addition, there is no competent evidence to 
show that this congenital condition was subject to a superimposed 
disease or injury during service, or that it was otherwise 
aggravated by service.  Id.  In this regard, the only competent 
opinion of record is found in the September 2009 QTC examination 
report, and this opinion weighs against the claim.  

The Veteran was not treated for lumbar spine symptoms during 
service with the exception of treatment for one day (his very 
last day of active duty) in September 1998.  These treatment 
reports, to include the results of X-rays, have been discussed; 
they do not show that a chronic lumbar spine disorder existed 
during service.  See 38 C.F.R. § 3.303(a).  As for the post-
service medical evidence, the earliest medical evidence of a 
lumbar spine disorder is dated in February 2000.  This is over 
one year and four months after separation from the most recent 
period of active duty service.  This period without treatment is 
evidence that there has not been a continuity of symptomatology, 
and it weighs against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  In addition, there is no competent 
evidence of a nexus between a lumbar spine disability and the 
Veteran's service.  See 38 C.F.R. § 3.303(d).  In this regard, 
the only competent opinion of record is found in the September 
2009 QTC examination report, and this opinion weighs against the 
claim.  In summary, the evidence does not show that the Veteran 
has a lumbar spine disability that is related to his service, and 
the Board finds that the preponderance of the evidence is against 
the claim, and that the claim must be denied.   

As a final matter, the Veteran has asserted that secondary 
service connection is warranted for both of the claimed 
conditions.  

Service connection is currently in effect for duodenal ulcer 
disease with associated anemia, status post right Achilles tendon 
repair with tender scar, bilateral tinnitus, bilateral hearing 
loss, and cyst, right upper eyelid. 

Service connection may be granted, on a secondary basis, for a 
disability, which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the 
latter instance, the nonservice-connected disease or injury is 
said to have been aggravated by the service-connected disease or 
injury.  38 C.F.R. § 3.310.  In cases of aggravation of a 
veteran's nonservice-connected disability by a service-connected 
disability, such veteran shall be compensated for the degree of 
disability over and above the degree of disability existing prior 
to the aggravation.  38 C.F.R. § 3.322 (2009).  

The Veteran filed his claim prior to October 10, 2006.  Effective 
October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the 
United States Court of Appeals for Veterans Claims' (Court) 
decision in Allen v. Principi, 7 Vet. App. 439 (1995), which 
addressed the subject of the granting of service connection for 
the aggravation of a nonservice- connected condition by a 
service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 
7, 2006).  The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection based 
on aggravation, specifically, in terms of establishing a baseline 
level of disability for the non-service-connected condition prior 
to the aggravation.  Because the new law appears more restrictive 
than the old, and because the Veteran's appeal was already 
pending when the new provisions were promulgated, the Board has 
considered this appeal under the law in effect prior to October 
10, 2006.  See e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (new regulations cannot be applied to pending claims if 
they have impermissibly retroactive effects). 

However, claims which have no support in the record need not be 
considered by the Board; where a fully developed record is 
presented to the Board with no evidentiary support for a 
particular theory of recovery, there is no reason for the Board 
to address or consider such a theory.  Robinson v. Shinseki, 557 
F.3d 1355, 1361 (Fed. Cir. 2009).  In this case, the Board has 
determined that the Veteran does not currently have a cervical 
spine disability, and there is no competent evidence to show that 
he has a cervical spine disability, or a lumbar spine disability, 
that was caused or aggravated by a service-connected disability.  
Given this lack of evidence, the Board will not further address 
such a theory of entitlement, nor has the Veteran been prejudiced 
by any failure of the RO to consider such a theory.  Hickson v. 
Shinseki, 23 Vet. App. 394 (2010).    

With regard to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a determination 
of the origins of a specific disorder).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).

The issues on appeal are based on the contentions that a cervical 
spine disability, and a lumbar spine disability, were caused by 
service, or caused or aggravated by a service-connected 
disability.  To the extent that the Veteran asserts that he has 
cervical spine or lumbar spine symptoms, his statements are 
competent evidence to show that he experienced these symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

However, competency of evidence must be distinguished from the 
weight and credibility of the evidence, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence; if the Board concludes that the 
lay evidence presented by a veteran is credible and ultimately 
competent, the lack of contemporaneous medical evidence should 
not be an absolute bar to a veteran's ability to prove his or her 
claim of entitlement to disability benefits based on that 
competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006).  

The Veteran does not have the requisite skills, knowledge, or 
training, to be competent to provide a diagnosis of a cervical 
spine disability, or a lumbar spine disability, or to state 
whether such conditions were caused by service, or that they were 
caused or aggravated by a service-connected disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  While the Board 
acknowledges that the absence of any corroborating medical 
evidence supporting his assertions does not render his statements 
incredible in and of themselves, such absence is for 
consideration in determining credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the 
absence of contemporaneous medical documentation may go to the 
credibility and weight of a veteran's lay testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (noting that lay evidence can be competent to 
establish a diagnosis when a layperson is competent to identify 
the medical condition).  In this case, the Veteran's service 
treatment records have been discussed.  His post-service medical 
records do not show the current existence of cervical spine 
disability, or that he had a cervical or lumbar spine disability 
prior to February 2000.  In September 2009, a QTC examiner did 
not diagnose a cervical spine disability, and he determined that 
the Veteran's lumbar spine disorder was not related to his 
service, rather, he determined that his lumbar strain was 
associated with a congenital lumbar spine disorder; there is no 
competent, contrary opinion of record.  Given the foregoing, the 
Board finds that the service treatment reports, and the post-
service medical evidence, outweigh the Veteran's contentions to 
the effect that he has a cervical spine disability, and a lumbar 
spine disability, that are related to his service, or to a 
service-connected disability.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claims, and that the claims must be 
denied. 

The Board has considered the applicability of "benefit of the 
doubt" doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  38 
U.S.C.A. § 5107(b).   


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in November 2006.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears that 
all known and available service treatment reports, and post-
service records relevant to the issues on appeal have been 
obtained and are associated with the Veteran's claims files.  The 
RO has obtained the Veteran's VA and non-VA medical records.  The 
Veteran has been afforded examinations, a current cervical spine 
disability is now shown, and an etiological opinion has been 
obtained with regard to the claim for a lumbar spine disability.  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


